Exhibit 10.22

 

MASTER SERVICES AGREEMENT

This SERVICES AGREEMENT, dated as of February 27, 2019 is made by and between
MOELIS & COMPANY GROUP LP, a Delaware limited partnership (“Advisory”), and
MOELIS ASSET MANAGEMENT LP, a Delaware limited partnership (“Asset Management”)
and each of the following subsidiaries of Asset Management: P&S CREDIT
MANAGEMENT, L.P., a Delaware limited partnership (“Gracie”), FREEPORT FINANCIAL
PARTNERS LLC, a Delaware limited liability company (“Freeport”) and STEELE CREEK
INVESTMENT MANAGEMENT LLC, a Delaware limited liability company (“Steele
Creek”).

RECITALS

A.

Each of the Advisory and Asset Management were operated as businesses under
Moelis Asset Management LP (formerly named Moelis & Company Holdings LP), prior
to the initial public offering of Advisory.

B.

Advisory currently maintains certain staff and services which each of Asset
Management, Gracie, Freeport and Steele Creek utilizes in the course of their
respective business.

C.

Asset Management and Advisory each desire that Advisory shall henceforth provide
the Asset Management Services (as defined below) to each of Asset Management,
Gracie, Freeport and Steele Creek on the terms of and in accordance with this
agreement.

D.

The parties additionally desire that this agreement govern any provision of
services from Asset Management to Advisory.

AGREEMENT

The parties to this agreement, in exchange for the mutual promises made herein
and intending to be legally bound hereby, agree as follows:

ARTICLE 1.

SERVICES TO BE PROVIDED

1.1Description of Services.  During the term of this agreement, Advisory will
provide to Asset Management the services (the “Asset Management Services”)
described on Schedule A-1 attached hereto (as the same may be amended from time
to time, “Schedule A-1”).  During the term of this agreement, Asset Management
will provide to Advisory the services (the “Advisory Services”, and together
with the Asset Management Services, the “Services”) described on Schedule A-2
attached hereto (as the same may be amended from time to time, “Schedule
A-2”).  Any entity receiving Services hereunder shall be referred to as a
“Recipient” and any entity providing Services hereunder shall be referred to as
a “Provider” as applicable. Additionally, Advisory will sublet certain office
space to Asset Management as set forth on Schedule A-3 attached hereto. Each of
Schedule A-1, Schedule A-2 and Schedule A-3 may be amended as set forth in
Section 6.5 below.  

1.2Personnel.

1

--------------------------------------------------------------------------------

 

 

(a)The Services to be provided by a Provider to a Recipient shall be provided by
employees of such Provider or by service providers to such Provider, as
applicable. In the event that any employees of a Provider as of the date of this
agreement cease to be employed by such Provider, the Provider will have no
obligation to hire a new employee for the purpose of providing the Services to
the applicable Recipient and will not be liable for any losses, costs or damages
caused by, attributable to or arising in connection with (A) such Recipient’s
failure to receive such Services, or (B) such Recipient’s transition from the
Services to any replacement services.  

(b)Each entity acting as a Provider shall be responsible for the payment of all
wages and federal, state and local taxes and withholdings payable with respect
to the wages of such persons, shall maintain workers’ compensation insurance
required by applicable statutes with respect to such persons and shall maintain
and provide all applicable employee benefits for such persons.  No person
providing Services to a Recipient shall be considered an employee of the
Recipient because of the provision of such Services.

1.3Compensation.  Each Recipient shall pay each Provider a fee as set forth in
Schedule B attached hereto as the total consideration for the Services to be
provided to such Recipient during the term of this agreement and such Recipient
shall not pay any additional fee or other compensation for such Services, unless
the scope of those Services is expanded by mutual agreement of the parties and
the parties agree that additional compensation should be paid in connection
therewith. In the event Services are discontinued, fees for such Service will be
prorated through date of termination. Asset Management may pay to Advisory the
fees due on behalf of its subsidiaries.

1.4Warranty Disclaimer.  NO PROVIDER MAKES ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES
IMPLIED BY LAW OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, REGARDING
THIS AGREEMENT, OR THE PERFORMANCE OF THE SERVICES CONTEMPLATED BY THIS
AGREEMENT.

1.5Limitation of Liability.  No Provider will be liable to any Recipient or to
any other person or entity for any losses, costs or damages caused by,
attributable to or arising in connection with the performance, nonperformance or
delayed performance of the Services to be provided to such Recipient
contemplated by this agreement, except for such losses, costs or damages
attributable to such Provider’s bad faith, gross negligence or willful
misconduct for which damages the Provider will be liable.  Notwithstanding the
foregoing, no Provider shall be liable for any special, indirect, consequential
or punitive damages in connection with the Services to any Recipient even if the
Provider has been advised of the possibility of such damages.  No Provider will
be liable for any failure to perform or any delay in the performance of its
obligations hereunder due to Force Majeure (as hereinafter defined).

1.6Consents.  Notwithstanding any provision of this agreement to the contrary,
if the provision of any Service as contemplated by this agreement requires the
consent, approval or authorization of any third party, the Provider providing
such Service shall use its commercially reasonable efforts to obtain as promptly
as possible after the date of this agreement such consent, approval or
authorization (including obtaining from third party vendors all consents
necessary to grant any sublicenses in connection with the performance of such
Service) and shall be excused from performing such Service while it continues to
use such commercially reasonable efforts.  Any fee, cost or expense incurred in
connection with obtaining such consent, approval or authorization shall be paid
by the Provider.  If any such consent, approval or authorization is not obtained
promptly after the date of this

2

 

--------------------------------------------------------------------------------

 

 

agreement, the Provider shall notify the applicable Recipient and the parties
shall cooperate in good faith to devise an alternative arrangement to the
provision of such Service, which alternative arrangement shall be reasonably
satisfactory to each party.  

ARTICLE 2.

TERM AND TERMINATION

2.1Term.  The effective date of this agreement is April 1, 2019 and will
continue until the one year anniversary thereof, subject to earlier termination
as provided in Section 2.2 hereof or extension by mutual agreement.

2.2 Termination.  This agreement may be terminated in accordance with the
following provisions:

(a)Any party may terminate this agreement solely as it applies to services
provided or received between itself and another party by giving notice in
writing to such other party should an event of Force Majeure (as defined in
Section 3.1) continue for more than ninety (90) consecutive calendar days;

(b)Any party may terminate this agreement solely as it applies to services
provided or received between itself and another party by giving notice in
writing to the other party in the event such other party is in material breach
of this agreement and shall have failed to cure such breach within thirty (30)
calendar days of receipt of written notice thereof from the non-breaching party;

(c)Any party may terminate this agreement solely as it applies to services
provided or received between itself and another party by giving ninety (90)
calendar days written notice to such other party; or

(d)Any two parties hereto may terminate this agreement solely as it applies to
services provided or received between such parties with the mutual written
consent of such parties.

2.3Rights and Obligations on Termination.  In the event of the termination of
this agreement pursuant to Section 2.2, solely as it applies to services
provided or received between such parties, a Provider will have the right to
terminate any or all Services provided to a Recipient.  Such Recipient shall
bear sole responsibility for obtaining replacement services, and such Provider
shall bear no liability for such Recipient’s failure to obtain such service or
for any difficulties in transitioning from the Services to such replacement
service.

ARTICLE 3.

FORCE MAJEURE

3.1Definition.  “Force Majeure” means any event or condition, not existing as of
the date of this agreement and not reasonably within the control of either
party, which prevents in whole or in material part the performance by a Provider
of its obligations hereunder or which renders the performance of such
obligations so difficult or costly as to make such performance commercially
unreasonable.  Without limiting the foregoing, the following, without
limitation, will constitute events or conditions of

3

 

--------------------------------------------------------------------------------

 

 

Force Majeure: acts of state or governmental action, riots, disturbance, war,
acts of terrorism, strikes, labor slowdowns, prolonged shortage of energy
supplies, epidemics, fire, flood, hurricane, typhoon, earthquake and explosion.

3.2Notice.  Upon giving written notice to a Recipient, the Provider being
affected by an event of Force Majeure will be released without any liability on
its part from the performance of its obligations under this agreement, but,
subject to Section 2.2, only to the extent and only for the period that its
performance of such obligations is prevented by the event of Force
Majeure.  Such notice must include a description of the nature of the event of
Force Majeure, its cause and to the extent known its likely consequences.  Such
Provider will promptly notify the applicable Recipient of the termination of
such event.

ARTICLE 4.

INDEMNIFICATION

Each Recipient severally and not jointly agrees to protect, defend, hold
harmless and indemnify each Provider severally and not jointly and its
successors, assigns, directors, officers, members, employees and agents
(collectively, the “Provider Representatives”), from and against any and all
claims, demands, actions, liabilities, damages, losses, fines, penalties, costs
and expenses, including reasonable attorneys’ fees (collectively referred to as
“Claims”), actually or allegedly, directly or indirectly, arising out of or
related to any actions taken or omitted to be taken by such Provider or any of
such Provider Representatives in connection with the performance of any of the
Services to be provided by such Provider to such Recipient hereunder, other than
Claims that are the direct result of bad faith, gross negligence or willful
misconduct of such Provider or such Provider’s Representative.  Notwithstanding
the foregoing, no Recipient shall be liable for any special, indirect,
consequential or punitive damages in connection with any Claim even if such
Recipient has been advised of the possibility of such damages.  

ARTICLE 5.

CONFIDENTIALITY

5.1Definition. In connection with the Services to be performed hereunder, a
Recipient may provide to a Provider information about it, the funds, accounts or
clients to which such Recipient provides investment management or advisory
services, as applicable, their investors or other third parties that is
confidential or proprietary in nature (the “Confidential Information”), which
may include, but is not limited to, information of a technical, administrative
and/or financial nature relating to the business operations of such
Recipient.  The Recipient shall, except to the extent necessary for the
Services, not disclose to the Provider Confidential Information about any issuer
of securities to the public in the United States. Notwithstanding the foregoing,
with respect to any Provider, Confidential Information shall not include
information that: (a) has come into the public domain through no breach of this
Article 5 by such Provider or any related Provider Representative; (b) is or
becomes available to such Provider from any third party not known to be
breaching an obligation of confidentiality to the Recipient; or (c) is
independently developed by such Provider without reference to or use of the
Confidential Information of the Recipient.

5.2Use and Protection of Confidential Information. Each Provider severally and
not jointly, on behalf of itself and its Provider Representatives, agrees that
the Confidential Information shall

4

 

--------------------------------------------------------------------------------

 

 

be kept confidential and, except with the prior written consent of the
applicable Recipient, shall not disclose to any third party, including to any
other Recipient, any of the Confidential Information disclosed to such Provider
or any Provider Representative hereunder in any manner whatsoever, except as
needed to Provider Representatives who are subject to confidentiality
obligations substantially similar to those set forth herein and who have a
reasonable need to know such Confidential Information in order to provide the
Services under this agreement.  This Article 5 shall terminate as between any
two parties two years following termination of this agreement between such two
parties.  

5.3 Legally Compelled or Requested Disclosure.  If a Provider or a Provider
Representative is requested or required (in either case by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, such Provider agrees to the extent permissible to provide the
applicable Recipient with prompt notice of each such request, to the extent
practicable, so that the Recipient may seek an appropriate protective order or
waive such Provider’s compliance with the provisions of this agreement.  If,
absent the entry of a protective order or the receipt of a waiver under this
agreement, any Provider or its Provider Representative, as the case may be, on
the advice of its counsel, is legally compelled to disclose such information,
such Provider or Provider Representative, as the case may be, may disclose such
information to the persons and to the extent required without liability under
this agreement, and the Provider agrees to cooperate with the Recipient’s
efforts to obtain reliable assurances that confidential treatment will be
accorded any Confidential Information so furnished.  For the avoidance of doubt,
the immediately preceding sentence shall not require any Provider to take any
action that would cause it to incur more than de minimis cost or expense unless
the applicable Recipient agrees to advance or reimburse the Provider for such
cost and expense.  In addition, a Provider may also disclose its business
records (including documents including Confidential Information) to its
financial regulatory authorities without notice to the Recipient in connection
with customary examinations and inquiries with respect to its business.

5.4Return or Destruction of Confidential Information. Upon demand by a Recipient
at any time, or upon expiration or termination of this agreement with respect to
the Services, the applicable Provider agrees promptly to, and to cause each of
its Provider Representatives to, return or destroy, at the Recipient’s option,
all Confidential Information, provided that the Provider may maintain such
Confidential Information in accordance with its internal document retention
policies.

ARTICLE 6.

MISCELLANEOUS

6.1Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made when delivered in person or when transmitted by
facsimile, or one business day after having been dispatched by a nationally
recognized overnight courier service to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6.1):

If to Advisory, addressed to:

Moelis & Company Group LP

399 Park Avenue, 5th Floor

5

 

--------------------------------------------------------------------------------

 

 

New York, NY  10022-8604

Attention:  Osamu Watanabe

Email: osamu.watanabe@moelis.com

 

 

If to Gracie, addressed to:

[P&S Credit Management, L.P.

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Sam Konz

Email: konz@graciecap.com]

If to Freeport, addressed to:

Freeport Financial Partners LLC

200 South Wacker Drive, Suite 750

Chicago, IL  60606

Attention:  Joseph Walker

Email: jvwalker@freeportfinancial.com

 

If to Steele Creek, addressed to:

Steele Creek Investment Management LLC

201 S. College Street, Suite 1690

Charlotte, North Carolina 28244

Attention:  Glenn Duffy

Email: glenn.duffy@steelecreek.com

 

 

If to Asset Management, addressed to:

Moelis Asset Management LP

399 Park Avenue, 5th Floor

New York, NY  10022-8604

Attention:  Sabrina Tamraz

Email: Sabrina.tamraz@moelisam.com

6.2Independent Contracting Parties.  The parties hereto expressly acknowledge
that no employment, partnership or joint venture relationship is created by this
agreement, and hereby agree as follows:

(a)Each party at all times during the term of this agreement shall be an
independent contracting party;

6

 

--------------------------------------------------------------------------------

 

 

(b)For purposes of the Services to be performed under this agreement, except in
the case of dual employees of Advisory and Asset Management, no Provider nor
anyone employed by or acting for or on behalf of any Provider shall be construed
as an employee of any Recipient, and no Recipient shall be liable for employment
or withholding taxes respecting any Provider or any employee of any Provider, or
any employee benefits therefor.

6.3Cooperation.  The parties will each use good faith efforts to reasonably
cooperate with each other in all matters relating to the provision and receipt
of the Services.  Such cooperation shall include the applicable Recipient
obtaining all Recipient-required consents, licenses or approvals necessary to
permit a Provider to perform its obligations hereunder; Recipient agrees to
reasonably cooperate with assisting the Provider obtaining all Provider-required
consents, licenses or approvals.  The parties will, for a period of five (5)
years after the termination of this agreement, maintain information relating to
the Services and cooperate with each other in making such information available
as needed, subject to appropriate confidentiality requirements, in the event of
any audit, investigation or litigation.

6.4Assignment.  No party has the right to, directly or indirectly, in whole or
in part, assign, delegate, convey or otherwise transfer, whether voluntarily,
involuntarily or by operation of law, its rights and obligations under this
agreement, except with the prior written approval of the other party or parties
as applicable. Notwithstanding the foregoing, any party may assign, delegate,
convey or otherwise transfer its own rights and obligations under this agreement
without obtaining the prior written approval of any other party to a successor
by merger, consolidation or similar business combination or to a purchaser in
connection with the sale of all or substantially all of such party’s
assets.  Any action prohibited by this Section 6.4 will be null and void.

6.5Amendment; Waiver.  Neither this agreement nor any provision hereof may be
modified, amended, rescinded, canceled or waived, in whole or in part, except by
a written instrument duly executed by the applicable parties hereto.  No failure
or delay by a party to take any action or assert any right or remedy hereunder
or to enforce strict compliance with any provision hereof will be deemed to be a
waiver of, or estoppel with respect to, such right, remedy or noncompliance in
the event of the continuation or repetition of the circumstances giving rise to
such right, remedy or noncompliance.  No waiver shall be effective unless given
in a duly executed written instrument.

6.6Survival of Provisions.  The rights, remedies, agreements, obligations and
covenants of each of the parties contained in or made pursuant to this agreement
which by their terms extend beyond the termination of this agreement, including,
without limitation, Article 4 (relating to indemnification) and Article 5
(relating to confidentiality), will survive the termination of this agreement
and will remain in full force and effect.

6.7Severability.  Any term or provision of this agreement that is held by a
court of competent jurisdiction to be invalid, void or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid, void or unenforceable,
the parties hereto agree that the court making such determination, to the
greatest extent legally permissible, shall have the power to reduce or alter the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intent of the
invalid, void or unenforceable term or provision.

7

 

--------------------------------------------------------------------------------

 

 

6.8Entire Agreement.  This agreement and the Schedules hereto constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and undertakings, both written and oral, by
and among the parties with respect to the subject matter hereof.  

6.9Governing Law; Non-Binding Mediation; Jurisdiction.  This agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
(without regard to the laws of conflict of any jurisdiction).  Any dispute,
controversy or claim arising out of or in connection with this Agreement, or the
interpretation, breach, termination or validity thereof (“Dispute”) shall be
finally resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”), except as modified herein and such arbitration shall be administered
by the AAA.  The place of arbitration shall be New York, New York.  There shall
be one arbitrator who shall be agreed upon by the parties within twenty (20)
days of receipt by respondent of a copy of the demand for arbitration.  If any
arbitrator is not appointed within the time limit provided herein, such
arbitrator shall be appointed by the AAA in accordance with the listing,
striking and ranking procedure in the Rules, with each party being given a
limited number of strikes, except for cause.  Any arbitrator appointed by the
AAA shall be a retired judge or a practicing attorney with no less than fifteen
years of experience with corporate and financial matters and an experienced
arbitrator.  In rendering an award, the arbitrator shall be required to follow
the laws of the state of New York.  The award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is
based.  The arbitrator shall not be permitted to award punitive, multiple or
other non-compensatory damages.  The award shall be final and binding upon the
parties and shall be the sole and exclusive remedy between the parties regarding
any claims, counterclaims, issues or accounting presented to the
arbitrator.  Judgment upon the award may be entered in any court having
jurisdiction over any party or any of its assets.  Any costs or fees (including
attorneys’ fees and expenses) incident to enforcing the award shall be charged
against the party resisting such enforcement.  All Disputes shall be resolved in
a confidential manner.  The arbitrator shall agree to hold any information
received during the arbitration in the strictest of confidence and shall not
disclose to any non-party the existence, contents or results of the arbitration
or any other information about such arbitration.  The parties to the arbitration
shall not disclose any information about the evidence adduced or the documents
produced by the other party in the arbitration proceedings or about the
existence, contents or results of the proceeding except as may be required by
law, regulatory or governmental authority or as may be necessary in an action in
aid of arbitration or for enforcement of an arbitral award.  Before making any
disclosure permitted by the preceding sentence (other than private disclosure to
financial regulatory authorities), the party intending to make such disclosure
shall use reasonable efforts to give the other party reasonable written notice
of the intended disclosure and afford the other party a reasonable opportunity
to protect its interests.  Barring extraordinary circumstances (as determined in
the sole discretion of the arbitrator), discovery shall be limited to
pre-hearing disclosure of documents that each side will present in support of
its case, and non-privileged documents essential to a matter of import in the
proceeding for which a party has demonstrated a substantial need. The parties
agree that they will produce to each other all such requested non-privileged
documents, except documents objected to and with respect to which a ruling has
been or shall be sought from the arbitrator. There will be no depositions.  

6.10Counterparts; Headings.  This agreement may be executed and delivered
(including by facsimile or PDF transmission) in one or more counterparts, and by
the different parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  The headings of the sections and
articles of this agreement are inserted for convenience only and do not
constitute a substantive part hereof.

8

 

--------------------------------------------------------------------------------

 

 

[The remainder of this page is intentionally left blank.]

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
by their authorized representatives as of the date first above written.

MOELIS & COMPANY GROUP LP

a Delaware limited partnership

By:Moelis & Company Group GP LLC, its General Partner

 

By: /s/ Osamu WatanabeBy:

Name:Osamu Watanabe

Title: General Counsel

 

 

P&S CREDIT MANAGEMENT L.P.,

a Delaware limited partnership

By:P&S Credit Partners, LLC,

its General Partner

FREEPORT FINANCIAL PARTNERS LLC

a Delaware limited liability company

 

By: /s/ James PalmiscianoBy:

Name:  James Palmisciano

Title:  Chief Investment Officer

By: /s/ Joseph WalkerBy:

Name: Joseph Walker

Title: Managing Director

 

STEELE CREEK INVESTMENT MANAGEMENT LLC, a Delaware limited liability company

 

 

 

MOELIS ASSET MANAGEMENT LP,

a Delaware limited partnership

 

By: /s/ Glenn DuffyBy:

Name:Glenn Duffy

Title: Chief Investment Officer

By: /s/ Chris RyanBy:

Name:  Chris Ryan

Title: Managing Director

 

 

 

 




10

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A-1 – ADVISORY SERVICES PROVIDED

 

This Schedule A outlines the services to be provided by Advisory to the
following Recipients during the term of the agreement.

 

1)

Gracie Asset Management

 

 

•

Management Infrastructure Support

 

o

Human Capital Management

 

2)

Freeport Financial

 

 

•

Management Infrastructure Support

 

o

Accounts Payable

 

o

Tax Compliance Support

 

o

Human Capital Management

 

3)

Steele Creek

 

 

•

Management Infrastructure Support

 

o

Accounts Payable

 

o

Tax Compliance Support

 

o

Human Capital Management

 

4)

Asset Management

 

 

•

Rent & Office Related

 

o

NYC 6th floor rent, utilities, and occupancy tax

 

 

o

Repairs and maintenance

 

o

Office & kitchen supplies

 

o

Courier and Overnight Services

 

o

Office Expense

 

o

Other Office Expenses

 

o

Office Services Management

 

 

•

Management Infrastructure Support

 

o

Accounts Payable

 

o

Tax Compliance Support

 

o

Legal Support

 

o

Human Capital Management

 

 

11

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A-2 –SERVICES PROVIDED BY ASSET MANAGEMENT TO ADVISORY

 

 

•

General Management Support Services

 

 

12

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A-3 – SPACE AGREEMENT TERMS AND CONDITIONS

 

Space Agreement

 

Advisory hereby agrees to permit Asset Management (the “User”) use of its
portion of the New York Premises (as defined below) pursuant to the following
terms and conditions. “New York Premises” means the fifth and sixth floors at
399 Park Avenue, New York, NY, leased by Advisory pursuant to a Lease Agreement
between Advisory as Tenant and BP 399 Park Avenue LLC as Landlord as of August
12, 2009, as amended and restated from time to time (the “Lease”).  Each
agreement to permit use of spaces addressed herein shall be referred to as a
“Space Agreement,” and the New York Premises shall each be referred to as a
“Premises”.

 

Advisory represents to User separately and not jointly that a true, correct, and
complete copy of the applicable Lease as amended and all other agreements
between Advisory and the applicable Landlord relating to the leasing, use and
occupancy of the Premises has been delivered to and received by User and are
annexed hereto as Exhibit A-3; (ii) the Lease has not been amended or modified,
the Lease is in full force and effect; (iii) neither Landlord nor Advisory are
in default thereunder beyond the applicable cure period and there exist no
conditions or events which, with the passing of time or the giving of notice or
both, would constitute an event of default under the Lease by the parties
thereto and (iv) Advisory has not assigned its interest in or sublet any portion
of the Sublet Premises.

 

Each Space Agreement is conditional upon obtaining the approval of the
respective Landlord to such Space Agreement, if required under the Lease.

 

Each Space Agreement and all rights of User thereunder are and shall remain
subject and subordinate to and incorporates within it the terms, covenants and
conditions of the applicable Lease by reference. If any of the express
provisions of a Space Agreement shall conflict with any of the Lease, such
conflict shall be resolved in favor of the provisions of the Lease.  Except to
the extent that the Lease provisions (hereinafter referred to as the
“Incorporated Provisions”) are inapplicable, the Incorporated Provisions which
are binding or inuring to the benefit of any Landlord shall, in respect of this
Space Agreement, bind or inure to the benefit of Advisory, and the Incorporated
Provisions which are binding or inuring to the benefit of the Advisory
thereunder shall, in respect of this Space Agreement, bind or inure to the
benefit of User, with the same force and effect as if the Incorporated
Provisions were completely set forth in this Space Agreement, and as if the
words “Landlord” and “Tenant” or words of similar import, wherever the same
appear in the Incorporated Provisions, were construed to mean, respectively,
“Advisory” and “User” in this Space Agreement, and as if the words “Premises,”
or words of similar import, wherever the same appear in the Incorporated
Provisions, were construed to have the definition provided herein.  Each Space
Agreement is subordinate and subject to and incorporates within it any and all
amendments to the applicable Lease and supplemental agreements relating thereto
hereafter made between Advisory and the applicable Landlord, provided that any
such amendments and/or supplemental agreements do not individually or in the
aggregate materially adversely affect User or its use of the applicable Premises

 

13

 

--------------------------------------------------------------------------------

 

 

Each Space Agreement shall include the appurtenant right to the use, in common
with Advisory and others, the lobbies, entrances, stairs, corridors, elevators
and other public portions of the New York Premises, to the extent that Advisory
has the right to use the same as tenant under the New York Lease, as
applicable.  User shall be entitled, during the term, to receive all services,
utilities, repairs, facilities and other benefits to be furnished by the
applicable Landlord under the Lease subject to the provisions of the Lease and
this Space Agreement. Advisory shall have no liability for any failure or
interruption of these services except to the extent attributable to Advisory’
default beyond the applicable cure period under the Lease.

 

Advisory shall have no responsibility or liability of any kind whatsoever for
any default of or by a Landlord under the applicable Lease for the furnishing to
User or the Premises of any services of any kind whatsoever which Landlord is
required to furnish to the Premises under the applicable Lease.  In furtherance
(and without limitation) of the foregoing, User agrees that Advisory shall not
have any obligation to furnish heat, air conditioning, electricity, cleaning
service, and/or any other building services of any kind whatsoever, and that
Advisory shall not be obligated to make any repairs or restorations of any kind
whatsoever in any Premises, except if caused by Advisory’s negligence or willful
act.

 

Except as otherwise provided herein, User agrees to look solely to the
applicable Landlord for any services, repairs, restorations and/or work of any
kind whatsoever to be furnished to the Premises; however, Advisory agrees to use
commercially reasonable efforts to cause the Landlord to perform such
obligations of the Landlord under the applicable Lease with respect to the
Premises.  

 

If a Landlord shall default in any of its obligations with respect to the
Premises (including without limitation canceling the applicable Lease, except
pursuant to the terms thereof) User shall be entitled to participate with
Advisory in the enforcement of Advisory’s rights against such Landlord (and in
any recovery or relief obtained), but Advisory shall not have any obligation to
bring any action or proceeding or to take any steps to enforce Advisory's rights
against Landlord, except upon User’s written request as provided herein.  Any
action or proceeding so instituted by Advisory at the request of User shall be
at the sole expense of User, but User shall be entitled to all damages (except
for out-of-pocket expenses of Advisory relating to such proceedings, if any)
whatsoever that may be awarded against a Landlord in any such action or
proceeding.  Any such action or proceeding shall be conducted by counsel
selected by Advisory and reasonably satisfactory to User.  User shall have the
right, at User’s expense, to take such action in its own name and, for that
purpose and only to such extent, all of the rights of Advisory to cause a
Landlord to perform the obligations of such Landlord under the applicable Lease
are hereby conferred upon and are assigned to User severally and as applicable
and User hereby is subrogated to such rights (including, without limitation, the
benefit of any recovery or relief); provided, however, that User shall only have
such rights if User shall not be in default under this Space Agreement which
continues after notice and the expiration of any applicable cure
period.  Provided that Advisory has complied with its covenants contained in
this Section, User shall indemnify and hold Advisory harmless from and against
any and all losses, liabilities, obligations, claims, damages, penalties, fines
and costs and expenses of every kind and nature (including, without limitation,
reasonable attorneys’ fees and disbursements and court costs)

14

 

--------------------------------------------------------------------------------

 

 

which Advisory may incur arising out of or in connection with the taking of any
such action by User.

 

Notwithstanding anything to the contrary in the foregoing, Advisory shall
promptly forward to a Landlord any requests or other communications made by User
related to the performance by such Landlord of its obligation under the
applicable Lease, as they pertain to the Premises, and shall promptly forward to
the User any communication received a Landlord related to the Premises.

 

User shall use and occupy the applicable Premises for the purposes permitted by
the applicable Lease and for no other purposes.  User shall not, without the
prior written consent of Advisory and the applicable Landlord, do or permit
anything to be done that may result in a violation of the Lease or that may
render Advisory liable for any damages, claims, fines, penalties, costs or
expenses thereunder.

 

User hereby indemnifies and holds Advisory harmless from and against any and all
losses, liabilities, obligations, claims, damages, penalties, fines and costs
and expenses of every kind and nature (including, without limitation, reasonable
attorneys’ fees and disbursements and court costs) which Advisory may incur by
reason of (A) any failure of or by such User to perform or comply with any and
all of the terms, covenants and conditions of this Space Agreement beyond any
applicable notice and cure periods, (B) any breach or violation by (or caused
by) such User of the terms, covenants and conditions of the Lease incorporated
herein after notice and beyond any applicable cure periods, (C) any work or
thing of whatsoever kind done in, on or about the Premises by User’s employees,
contractors, agents, licensees or invitees (including, but not limited to,
construction alterations, repairs or similar acts of any kind whatsoever, and
whether or not authorized by this Space Agreement), (D) any negligence or gross
negligence of User or User’s officers, employees, contractors, agents, licensees
or invitees or (E) any injuries to persons or property occurring in the
Premises; provided, however, that this subsection shall not apply to injuries to
persons or property to the extent caused by the acts, omissions or gross
negligence of Advisory or the applicable Landlord or its or their employees,
contractors, agents, licensees or invitees.  

 

Advisory hereby indemnifies and holds User harmless from and against any and all
losses, liabilities, obligations, claims, damages, penalties, fines and costs
and expenses of every kind and nature (including, without limitation, reasonable
attorneys’ fees and disbursements and court costs) which User may incur by
reason of (A) any failure of or by Advisory to perform or comply with any and
all of the terms, covenants and conditions of this Space Agreement beyond any
applicable notice and cure periods, (B) any breach or violation by (or caused
by) Advisory of the terms, covenants and conditions of the Lease incorporated
herein beyond any applicable notice and cure periods, (C) any work or thing of
whatsoever kind done in, on or about the Premises by Advisory’s employees,
contractors, agents, licensees or invitees (including, but not limited to,
construction alterations, repairs or similar acts of any kind whatsoever, and
whether or not authorized by this Space Agreement), (D) any negligence or gross
negligence of Advisory or Advisory’s officers, employees, contractors, agents,
licensees or invitees or (E) any injuries to persons or property occurring in
the Premises; provided, however, that this subsection shall not apply to
injuries to persons or property to the extent caused by the acts, omissions or
gross

15

 

--------------------------------------------------------------------------------

 

 

negligence of User or the applicable Landlord or its or their employees,
contractors, agents, licensees or invitees.

 

The term of the Space Agreements shall be as follows, subject to extension by
mutual agreement and early termination upon 90 days written notice:

 

Moelis Asset Management: [TBD]

 

In the event of and upon the termination or cancellation of a Lease pursuant to
the terms and provisions thereof, this Space Agreement shall automatically cease
and terminate on the date of such termination or cancellation, subject however
to all of the rights of the applicable Landlord pursuant to the Lease and to any
rights of such User to bring and maintain an action or proceeding against
Landlord for wrongful termination or cancellation of the Lease, which rights of
User shall survive the termination of this Space Agreement.  Notwithstanding
anything herein to the contrary, Advisory shall not be liable to User by reason
thereof unless such termination shall have been effected because of the breach
or default of Advisory as Tenant under the applicable Lease.

 

User shall pay rent and related expenses and taxes for the applicable Premises
as set forth on Schedule B hereto.

 

Neither this Space Agreement nor the term and estate hereby granted shall be
assigned, mortgaged, pledged, encumbered or otherwise transferred by any User,
by operation of law or otherwise, and no Premises, nor any part thereof, shall
be encumbered or sublet or used or occupied or permitted to be used or occupied,
or utilized by anyone other than User without the prior written consent of
Landlord and of Advisory to the extent required under the applicable
lease.  Notwithstanding the foregoing, each User shall remain fully and
severally liable for the payment of its respective rent and expenses due and to
become due under this Space Agreement and for the performance and observance of
all terms and conditions regardless of any act or omission of any permitted
further Sublessee.

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

--------------------------------------------------------------------------------

 

SCHEDULE B – FEE METHODOLOGY

 

This Schedule B outlines the methodology used to determine the fees to be paid
for Services provided during the term of the agreement.  

 

All fees are billed and payable quarterly in arrears. The fees for any calendar
quarter during which the Provider is engaged in providing the Services for less
than a full quarter shall be determined on a pro rata basis.  Recipient shall
pay to Provider such fee in cash within ten days after the last business day of
the calendar quarter.

 

 

 

Gracie

Freeport

MAM

Steele Creek

Total Asset
Management

 

Rent, Utilities & Occupancy Tax

Incurred or accrued expense allocated based on total rentable square footage
(including common areas) utilized by each recipient at its
applicable office location as of the first day of each fiscal quarter.
Ex: (MAM utilized 6th floor sq ft / total rentable sq ft) x 6th floor rent
expense = MAM allocated rent expense

Other Office Expenses 1

Incurred or accrued expenses allocated based on the percent of total headcount
for each Recipient relative to total US Advisory plus
Asset Management headcount as of the first day of each fiscal quarter.
Ex: (MAM headcount / (total US Advisory + AM headcount)) x Other Office Expenses
= MAM allocated Other Office Expense

Office Services Management

Based on allocated compensation cost of services provided in Moelis office
space.

Accounts Payable

Fixed quarterly fee based on estimated compensation of services for each
business.

Tax Compliance Support

Fixed quarterly fee based on estimated compensation of services for each
business.

Legal Support

Fixed quarterly fee based on estimated compensation cost of services.

Human Capital Management

Fixed quarterly fee based on estimated compensation cost of services.  Allocated
to each business based on headcount.

Recipient Services to Provider

Variable fee for support services provided by Asset Management to Advisory to be
mutually agreed.

 

 

 

 

 

 

 

 

1. Other Office Expenses consists of repairs & Maintenance, Office & Kitchen
Supplies, and Courier & postage.

 

 

 

17